Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In Applicant’s response dated 1/22/20, the Applicant amended claims 1, 3-5, 7-8, 10-15, 17-18 and argued the claims previously rejected in the Office Action dated 4/21/20. 
	In light of the Applicant’s amendments and remarks, the claim rejections under 35 USC 102 have been withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/20 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Queck et al., United States Patent Publication 2014/0108977 A1 (hereinafter “Queck”), in view Allen et al, United States Patent No. 8914773 (hereinafter “Allen”).
Claim 1:
	
capturing, by a hardware processor, data on an application Ul for a customization of a specified version of an application (see paragraphs [0021] and [0022]). Queck teaches ascertaining data related to an application UI for a version of the application;
ascertaining context types included in the data on the application Ul (see paragraphs [0021]-[002]). Queck teaches the data can be ranked and stored based on context;
ascertaining values of the context elements types included in the data on the application UI (see paragraphs [0022] and [0023]). Queck teaches ascertaining values associated with the elements;
generating context combinations of the values of the context types included in the data on the application UI, wherein each context combination includes respective values of all of the context types (see paragraphs [0013], [0022] and [0035]). Queck  teaches generating context combinations based on the element and the values to determine different combinations to recommend;
determining a truth table for attributes of the application UI by applying true or false decisions on the respective values in the combinations, and generating the attributes of the application UI in the truth table based on results of the true or false decisions; and 
generating, based on an analysis of the attributes of the application UI in the truth table, a rule that represents the customization of the specified version of the application, wherein the rule includes conditions of the attributes and the context types for automatically providing a particular value to one of the context types (see paragraphs [0012]-[0014] and [0033]). Queck teaches generating rules that identifies customization of the ui for the application based on the analysis of the attributes found in the truth table.

Queck fails to expressly disclose generating all possible context combination and determining a truth table for all the possible context combinations.

Allen discloses:
generating all of possible context combinations of the values of the context types included in the data on the application UI, wherein each context combination of the possible context combinations includes respective values of all of the context types (see column 9 lines 7-32). Allen teaches generating all context combinations based on the element and the values;
determining a truth table for attributes of the application UI by applying true or false decisions on the respective values in each context combination of the possible context combinations, and generating the attributes of the application UI in the truth table based on results of the true or false decisions; and (see column 9 lines 7-32 and column 16 lines 20- column 17 lines 4). Allen teaches determining, using an analysis of input data, to create a truth table by applying 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Queck to include generating all possible context combinations and creating a truth table based on the all possible context combinations for the purpose of efficiently perform complex decision making, as taught by Allen. 

Claim 2:
	Queck discloses:
incorporating the rule in a different version of the application to implement the customization of the specified version of the application in the different version of the application (see paragraph [0013] or claim 13). Queck teaches incorporating different rules for different instances of the application such as another user or application.

Claim 3:
	Queck discloses:
consolidating the attributes of the application UI in the truth table based on a commonality among the attributes (see paragraph [0014]). Queck teaches determining a table based on the fields and the context combinations that if a  The percentages help consolidate and determine how true a value is likely to be vs not. The true values will be consolidated. The values are also ranked to filter out the highly recommended values. 

Claim 4:
	Queck discloses:
generating, based on the analysis of the attributes of the application UI in the truth table, a decision tree that represents the conditions of the attributes and the context types (see paragraphs [0025]-[0027]. Queck teaches generating based on the analysis of the data, a decision that represents condition for the attributes; and 
generating, based on an analysis of the decision tree, the rule that represents the customization of the specified version of the application (see paragraph [0033]). Queck teaches generating rules that identify the customizations of the user interface for the specific users.

Claim 7:
	Queck discloses:
generating, based on the analysis the attributes of the application UI in the truth table, a human readable format of the rule that represents the customization of the specified version of the application (see paragraph [0035]-[0036]). Queck teaches a human readable format that identifies customization to the application 

Claim 8:
	Queck discloses:
generating, based on the analysis of the attributes of the application UI in the truth table, a machine readable format of the rule that represents the customization of the specified version of the application (see paragraph [0035]-[0036]). Queck teaches a machine readable format that identifies customization to the application user interface with code, compiles the code to be displayed as a selection element of the UI.

Claim 9:
	Queck discloses:
incorporating, without modification, the rule in the machine readable format in a different version of the application to implement the customization of the specified version of the application in the different version of the application (see paragraph [0013]). Queck teaches incorporating the rules to be selected by other users having different versions without the need to modify the rule because the rule may be ranked lower for another user.

Claims 10, 12, 13:
	Although Claims 10, 12 and 13 are apparatus claims, they are interpreted and rejected for the same reasons as the methods of claim 1, 3, 4, respectively. 

Claim 11:
	Queck fails to expressly disclose capturing attributes from all of the possible context combinations of values of the context types.

	Allen discloses:
prior to determining a truth table for attributes of the application UI, the machine readable instructions cause the processor to: capture the attributes of the application UI from all of the possible context combinations of the values of the context types, wherein the attributes of the application UI represent areas of the application UI that contain the values of the context types (see column 9 lines 7-32). Allen teaches capturing all attributes to be used when generating all context combinations based on the element and the values.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Queck to include generating all possible context combinations and creating a truth table based on the all possible context combinations for the purpose of efficiently perform complex decision making, as taught by Allen. 

Claim 14:
	Although Claim 14 is a non-transitory computer readable medium claim, it is interpreted and rejected for the same reasons as the methods of claim 1, 7, 8, 9. 

Claim 16:
	Queck discloses:
consolidate the attributes of the application in the truth table based on a commonality among the attributes (see paragraph [0014]). Queck teaches determining a table based on the fields and the context combinations that if a certain value is picked 80% of the time, then it is more than likely true. The percentages help consolidate and determine how true a value is likely to be vs not. The true values will be consolidated. The values are also ranked to filter out the highly recommended values. 

Claim 19:
	Queck discloses:
wherein the rules that represent the customization of the specified version of the application are in a human readable format (see paragraph [0035]-[0036]). Queck teaches a human readable format that identifies customization to the application user interface. A user is able to select different customizations.

Claim 20:
	
wherein the rules that represent the customization of the specified version of the application are in a machine readable format (see paragraph [0035]-[0036]). Queck teaches a human readable format that identifies customization to the application user interface. A user is able to select different customizations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Queck and Allen, in view of Molina-Morena et al, United States Patent No. 7334216 B2 (hereinafter “Molina”).
Claim 5:	
	Queck discloses:
consolidate each of the attributes and the associated context element of the context elements (see paragraphs [0025]-[0027]. Queck teaches consolidating the tree to each of the attributes to associated context elements. 

Queck and Allen fail to expressly disclose traversing a decision tree.


consolidating the decision tree by traversing from a root node to leaf nodes of the decision tree to consolidate each of the attributes and the associated context element of the context elements (see column 6 lines 14-42). Molina teaches based on the decision tree, traversing the nodes to consolidate the attributes and associated elements to generate rules. 

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to include a distilled version of a rule for the purpose of being of efficiently displaying specific rules for a specific purpose, as taught by Molina. 

Claim 6:
	Queck and Allen fail to expressly disclose an expanded and distilled rule. 

	Molina discloses:
generating, based on an analysis of the consolidated decision tree, a distilled rule that represents the customization of the specified version of the application, wherein the distilled rule includes at least one of a minimal size and minimal conditions compared to the expanded rule (see column 6 lines 14-42). Molina teaches based on the decision tree, generate distilled ruled that identify the minimal size. For example the rule can include certain filtered players with meeting specific needs and the entire list is not displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to include a distilled version of a rule for the purpose of being of efficiently displaying specific rules for a specific purpose, as taught by Molina. 

Claim 15:
Although Claim 15 is a non-transitory computer readable medium claim, it is interpreted and rejected for the same reasons as the methods of claim 6.

Claim 17:
	Queck discloses:
generate, based on the analysis of the truth table, a decision tree that represents conditions of the attributes and the context elements (see paragraphs [0025]-[0027]. Queck teaches generating based on the analysis of the data, a decision that represents condition for the attributes;

Queck and Allen fail to expressly disclose traversing a decision tree.

	Molina discloses:
consolidate the decision tree by traversing from a root node to leaf nodes of the decision tree to consolidate the attributes and the context elements; and generate, based on an analysis of the consolidated decision tree, the rule that represents the customization of the specified version of the application (see column 6 lines 14-42). Molina teaches based on the decision tree, generate distilled ruled that identify the minimal size. For example the rule can include certain filtered players with meeting specific needs and the entire list is not displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to include a distilled version of a rule for the purpose of being of efficiently displaying specific rules for a specific purpose, as taught by Molina. 

Claim 18:
	Queck discloses:
generate rules that identify the customization of the specified version of the application based on the consolidated decision tree (see paragraphs [0012]-[0014] and [0033]). Queck teaches generating rules that identifies customization of the ui for the application based on the analysis of the attributes found in the truth table.

Queck and Allen fail to expressly disclose traversing a decision tree.

Molina discloses:
consolidate the decision tree by traversing from a root node to leaf nodes of the decision tree to consolidate each of the attributes and the associated context element of the context elements and generate rules (see column 6 lines 14-42). Molina teaches based on the decision tree, generate distilled ruled that identify the minimal size. For example the rule can include certain filtered players with meeting specific needs and the entire list is not displayed.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed application to include a distilled version of a rule for the purpose of being of efficiently displaying specific rules for a specific purpose, as taught by Molina. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 14 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259.  The examiner can normally be reached on M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley, can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        3/25/21